Title: To James Madison from Robert R. Livingston, ca. 20 February 1791 (Abstract)
From: Livingston, Robert R.
To: Madison, James


Abstract. Ca. 20 February 1791, New York. A cover addressed to JM, with Livingston’s article, “Thoughts on Coinage,” clipped from the 19 Feb. 1791 N.Y. Daily Advertiser and pasted on the verso. “Robert R. Livingston” written across top of clipping. Livingston sent the same article to Jefferson on 20 Feb. 1791 and enclosed a letter which, among other matters, deplored “a territorial division of sentiment” in Congress “upon almost every important question” (Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of
          Thomas Jefferson (19 vols. to date; Princeton, 1950—)., XIX, 296). Whether Livingston also enclosed a message in his letter to JM is not known.
